Citation Nr: 0408572	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran had honorable active duty from September 1986 to 
January 1987.  She had a period of active duty training from 
April 1987 to September 1991.  She had other than honorable 
service from September 1991 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated July 2001, by the RO 
in Atlanta, Georgia, which in pertinent part, denied service 
connection for headaches and PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

The veteran asserts that she has migraine headaches that 
began in service, and that she has PTSD due to traumatic 
experiences resulting from active service during Desert 
Storm.  In this regard, the Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  If a veteran did not engage in combat, her 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  

In August 2001, the RO received a statement from the veteran, 
which explained that she was receiving treatment for PTSD at 
the VA Medical Center (VAMC) in Dublin, Georgia, and in a 
privacy release form dated September 2001, the veteran 
explained that she had a current diagnosis of PTSD and was 
receiving treatment for at her local VA Hospital.  The RO is 
instructed to contact the VAMC in Dublin, Georgia, and 
request all appropriate medical records pertaining to the 
veteran's PTSD.

In August 2001 and in September 2001, the RO received 
statements from the veteran, which included a list of her 
alleged stressors.  The RO should ask the veteran to clarify 
and be more specific regarding names, ranks, dates, 
locations, and other pertinent information required for 
verification of stressors.   
 
The veteran's testimony and statements as to her stressful 
events have not been submitted to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  The RO is instructed to prepare a summary of 
all the veteran's claimed stressors and submit the summary 
along with a copy of the veteran's separation documents and 
all associated service documents to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150-3197.  

VA's duty to assist the claimant while developing her claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
migraine headaches and PTSD were due to, originated in, or 
were exacerbated by her active military service.  Of 
particular note, is the fact that in May 2001, the veteran 
underwent a VA general medical examination in order to 
evaluate her migraine headaches and in June 2001, she 
underwent a VA mental disorders examination to evaluate her 
PTSD.  Neither examiner reviewed the veteran's claims file.  
Hence, the Board finds that the veteran should be scheduled 
for current VA examinations, which must include a review the 
veteran's entire claims file.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on her 
behalf.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA that 
treated her for migraine headaches or 
PTSD since May 2001.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  In 
addition, the RO should obtain all 
treatment records from the VAMC in 
Dublin, Georgia, reflecting treatment for 
PTSD or headaches.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should review all pertinent 
evidence, including the veteran's 
service records, written statements, 
and testimony for evidence as to 
claimed in- service stressors.  The RO 
should send another letter to the 
veteran asking her to clarify and be 
more specific regarding names, ranks, 
dates, locations, and other pertinent 
information required for verification 
of stressors.  In that event, the RO 
should advise the veteran that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that she must be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

4.  After the veteran has been given an 
appropriate time to respond, the RO 
should then prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's service 
personnel records and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

5.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
stressor it determined is established 
by the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be 
added to the claims folder.  

6.  The RO should schedule the veteran 
to undergo a VA medical examination to 
evaluate her migraine headaches and a 
comprehensive VA PTSD examination.

General Examination 
All indicated tests and studies are to 
be performed.  The claims folder is to 
be made available to the examiner prior 
to examination for use in the study of 
the case, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  All clinical findings should 
be reported in detail.  In reporting 
such findings, the examiner should 
specifically address whether it is at 
least as likely as not that the 
veteran's migraine headaches are due 
to, originated in, or were exacerbated 
by her active military service.  

PTSD Examination 
After receipt of information from 
USASCRUR, a VA psychiatric examination 
is to be conducted.  All indicated 
tests and studies, including a 
psychological evaluation, if necessary, 
are to be performed.  The claims folder 
is to be made available to the 
psychiatrist prior to examination for 
use in the study of the case, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All clinical 
findings should be reported in detail.  
Based on a review of the record and 
examination of the veteran, the 
psychiatrist should render a diagnosis.  
If it is found that the veteran suffer 
from service-related PTSD, the examiner 
should specifically address the 
criteria for evaluating PTSD as to the 
effect it has on the veteran's 
occupational and social impairment.  
The examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due 
solely to PTSD.  An assessment of 
impact of the veteran's PTSD on her 
ability to obtain and retain 
substantially gainful employment also 
should be provided.  The examination 
report should include all examination 
results along with the rationale 
underlying all opinions expressed and 
conclusions reached, citing, if 
necessary, to specific evidence in the 
record, and should be associated with 
the other evidence on file in the 
veteran's claims folder.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.

8.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




